Citation Nr: 0206172	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
previously-denied claim of entitlement to service connection 
for a psychiatric disorder has been submitted.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

[The issue of whether a July 11, 1980 decision of the Board 
of Veterans' Appeals which denied entitlement to service 
connection for arthritis should be revised or reversed on the 
grounds of clear and unmistakable error is the subject of a 
separate decision.] 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
November 1949; from February 1950 to March 1954; from May 
1954 to February 1958; and from March 1958 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a mental condition had not been submitted.  
The RO also denied the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The veteran filed a timely 
appeal.  The veteran's claims file was subsequently 
transferred to the Louisville, Kentucky RO.

The veteran requested, and was scheduled for, a personal 
hearing before a member of the Board.  However, he withdrew 
that request in March 2002.  See 38 C.F.R. § 20.704(e) 
(2001).  The veteran's claims are now properly before the 
Board for appellate review.


FINDINGS OF FACT

1.  In a May 1966 rating decision, the RO originally denied 
the veteran's claim for service connection for a psychiatric 
disorder; the veteran was notified of this denial later that 
same month, but did not file a timely appeal.

2.  The evidence received since the RO's May 1966 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.

3.  The veteran's service-connected disabilities do no 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The May 1966 RO rating decision which denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2001).

2.  The evidence received since the May 1966 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a psychiatric disability.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim, 
which was denied in a May 1966 VA RO rating decision.  He 
also seeks a total rating based on individual 
unemployability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then separately 
discuss the two issues on appeal.   
The VCAA

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126].  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the interest of clarity, the Board will separately address 
the two issues on appeal.  The applicability of the VCAA to 
these two issues will be discussed where appropriate.


1.  Whether new and material evidence sufficient to reopen a 
previously-denied claim of entitlement to service connection 
for a psychiatric disorder has been submitted.

Relevant law and regulation

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2001).  See also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.

Finality/new and material evidence

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
1991), VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.   "If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Second, if it is determined that the veteran has produced new 
and material evidence, the Board must evaluate the merits of 
the claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
veteran in the development of his claim has been fulfilled.


Factual background

The "old" evidence 

As noted by the Board above, the veteran's claim of 
entitlement to service connection for a psychiatric 
disability was denied in a May 1966 RO rating decision.

Of record at the time of the May 1966 rating decision was the 
veteran's service medical records.  He was hospitalized from 
August 1961 to March 1962 because of chronic alcohol abuse.  
In addition to chronic alcoholism, chronic passive aggressive 
reaction was diagnosed on discharge from the hospital.  He 
was again hospitalized in June and July 1962; from September 
1962 to March 1963; and in March and April 1964 for the same 
reason (alcoholism).  Hospitalization reports dated in 1962, 
1963 and 1964 from Walter Reed General Hospital gave as 
diagnoses passive aggressive reaction and alcoholism, acute 
and chronic, in an individual with an underlying passive 
aggressive character structure.
 
In June 1964, the veteran was separated from service due to 
alcoholism and passive aggressive character structure.  In 
September 1965, he filed a claim for VA benefits.

Also of record was a report of a VA neuropsychiatric 
examination conducted in March 1966 which indicated that much 
of the veteran's socially unacceptable behavior during 
service was due to his immaturity rather than a chronic and 
continuing personality disorder.  The examiner rendered 
diagnoses of alcoholism and anxiety reaction.
 
The May 1966 RO rating decision

In a May 1966 rating decision, the RO denied the veteran's 
claim for service connection for a psychiatric disorder, then 
termed a "nervous condition," on the basis that while the 
veteran had been diagnosed in service as suffering from a 
passive-aggressive personality disorder, this disorder was 
considered by VA to be a constitutional or developmental 
abnormality, and as such was not a service-connectable 
disability under the law.  The RO notified the veteran of the 
decision and of his appellate rights by letter dated in May 
1966.  The veteran did not appeal the decision within one 
year of notification of the denial. 

Additional evidence

Relevant evidence submitted since the RO issued its May 1966 
rating decision includes: a VA hospitalization summary dated 
in June 1971, indicating a diagnosis of psychophysiological 
musculoskeletal reaction manifested by headaches; the report 
of a VA psychiatric examination conducted in July 1971, which 
indicates diagnoses of passive aggressive personality and 
alcoholism, by history; a statement from VA dated in July 
1976 indicating that the veteran had been treated for, inter 
alia, anxiety neurosis; a psychological report dated in 
August 1977 from Behavioral Health Consultants indicating a 
diagnosis of obsessive features in a severely passive-
aggressive character; the report of a VA psychiatric 
examination conducted in April 1978, which indicates 
diagnoses of chronic character disorder and alcoholism; 
Social Security records received by VA in March 1999, with 
extensive medical documentation indicating diagnoses 
including inadequate personality, alcoholism, depressive 
reaction, personality disorder, depressive neurosis with 
schizoid tendencies, and emotionally unstable personality; 
and VA outpatient treatment notes from the 1990's which 
include diagnoses of depression or depressive disorder.

Analysis

The VCAA

The Board has given consideration to the provisions of the 
VCAA as it applies to this issue.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  Once a 
claim is reopened, the VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. See 38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 
29, 2001).  Specifically, the Board notes that the VCAA 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  However, 
the changes to this regulation are effective prospectively 
only for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Because the veteran's 
claim was filed well before that date, the former provisions 
of 38 C.F.R. § 3.156(a) are for application in this case.

The precise perimeters of the VCAA may be subject to judicial 
interpretation.  The Board believes that with respect to 
cases such as this, involving the matter of submission of new 
and material evidence, the notice provisions of the VCAA are 
applicable.  The veteran has been informed of the 
requirements of law in the September 1997 statement of the 
case and the August 2000 supplemental statement of the case.  
He has been accorded ample opportunity to present evidence 
and argument in support of his claim.  In particular, at his 
request he was scheduled for a personal hearing, which he 
later canceled.  The Board concludes that the notice 
provisions of the VCAA have been satisfied with respect to 
this issue.

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  

The Board observes that the veteran has identified no 
existing unobtained evidence as possibly being new and 
material.  However, the veteran's representative, in a March 
2002 informal hearing presentation, noted that the veteran 
had been treated for syphilis in 1947.  The representative 
further stated: "There has been no medical opinion to 
determine if some of the veteran's current disabilities are 
residuals of syphilis."  Although this is somewhat vaguely 
stated, the Board interprets this as a request for a medical 
nexus opinion as to the relationship between the episode of 
syphilis and the veteran's currently claimed psychiatric 
problem.  That request is denied for two distinct reasons.  
First, as indicated above, absent the submission of new and 
material evidence there is no duty to assist the veteran.  
Second, even if there was a duty to assist, VA is under no 
obligation to expend scarce resources obtaining a nexus 
opinion under circumstances in which there is no indication 
whatsoever that the syphilis which was treated in 1947 is in 
any way related to any psychiatric problems later experienced 
by the veteran.  VA's duty to assist as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court) is circumscribed and appears to apply to evidence 
which may exist and which has not been obtained.  As the 
Court has stated: "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).      

Discussion

As described above, the veteran's claim of entitlement to 
service connection for a psychiatric disability was denied in 
a May 1966 RO rating decision.  The veteran was notified of 
that decision and did not appeal.  The May 1966 thus became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).
The veteran's claim may therefore be reopened only upon the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 1991).

In essence, the RO denied the veteran's claim in May 1966 
because it determined that the medical evidence demonstrated 
that the veteran had a personality disorder 
for which service connection could not be established as a 
matter of law.  In order for new and material evidence to be 
submitted with respect to the veteran's claim of entitlement 
to service connection for a psychiatric disability, evidence 
would have to be submitted which indicates that the veteran 
currently has an acquired psychiatric disability which is 
related to his military service, for example medical evidence 
that the veteran's psychiatric problems during service were 
wrongly diagnosed as a personality disorder or that the 
psychiatric disorder described during service matured into an 
acquired psychiatric disability.   

A review of the newly-submitted evidence reveals that the 
overwhelming majority of diagnoses indicate that the veteran 
has suffered for many years from a personality disorder, 
variously described as a personality disorder, character 
disorder, or unstable personality.  To the extent that the 
veteran is seeking service connection for this condition, 
such disorders, as noted at the time of previous RO 
decisions, are considered by VA to be constitutional or 
developmental abnormalities, and as such are not service-
connectable disabilities under the law.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2001); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) [holding that 38 C.F.R. § 3.303(c), as 
it pertains to personality disorders, is a valid regulation].

The evidence received since May 1966 does contain a few 
diagnoses of psychiatric problems other than a personality 
disorder, including a June 1977 diagnosis of depressive 
neurosis with schizoid tendencies rendered by a psychiatrist 
at the Arizona Department of Economic Security.  However, a 
follow-up Report of Contact dated the next month indicates 
that, when this examiner was asked by the SSA for more 
details to objectively support his diagnosis and conclusions, 
he responded that he rendered the diagnosis of depressive 
neurosis in a schizoid personality "more because it might 
help him to move."  That is, the examiner explained that by 
giving a diagnosis other than a personality disorder, the 
veteran might be motivated to work, and that that observable 
depressive neurosis "wasn't of severe degree anyhow."  In 
any case, the examiner did not relate the veteran's 
depressive neurosis to his military service.

While the record indicates several diagnoses of depression at 
VA facilities in the 1990's, none of these reports relates 
this disorder to the veteran's period of active duty, which 
ended three decades earlier.

Although the occasional assessments and diagnoses of 
psychiatric disabilities other than personality disorder form 
a distinct minority of the medical opinion evidence, this 
alone does not prevent consideration of such as new and 
material evidence.  Significantly, however, there is no 
indication whatsoever in the additionally added medical 
evidence that the veteran's military service was in any way 
implicated in these recent diagnoses of acquired psychiatric 
disability.  In the absence of any stated relationship 
between these diagnoses and the veteran's service, this 
additional medical evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.    

Indeed, the only evidence which would tend to relate a 
current psychiatric disorder to the veteran's active duty 
service is his own assertions, made in various correspondence 
sent to VA.  In this regard, he asserts that his current 
psychiatric disorder must have been caused by service, since 
he was not suffering from a psychiatric disorder when he 
entered service in 1947, but was later hospitalized for 
psychiatric treatment at Walter Reed General Hospital in the 
early 1960s, while in service, and was eventually discharged 
due to a mental disorder.  

The veteran's recent contentions amount to a reiteration of 
contentions he made at the time of his initial claim for 
service connection in 1965, which was denied in the May 1966 
VA rating decision (i.e. that he had a psychiatric disability 
which began during and was due was due to service).  
Moreover, because the veteran is not a medical expert, he is 
not qualified to express an opinion regarding the clinical 
onset or the medical causation of a psychiatric disorder.  
The veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  Thus, the Board finds that the 
veteran's contention that he currently suffers from a 
psychiatric disorder which is related to his military 
experiences cannot be accepted as new and material evidence.

As noted in the VCAA discussion above, the veteran's 
representative appears to be contending that the veteran may 
have residuals of syphilis which was treated in 1947.  The 
veteran's representative, also, is not a competent medical 
professional, and her opinion is entitled to no weight.  See 
Espiritu, supra.  The Board again observes that the 
additional evidence contains no reference to syphilis as a 
factor in the veteran's mental condition. 

The Board therefore determines that the additionally 
submitted evidence is not probative or whether a psychiatric 
disorder was incurred in or aggravated by the veteran's 
active service.  There is no competent medical evidence 
linking any currently identified acquired psychiatric 
disability to his service.  Accordingly, the Board concludes 
that new and material evidence has not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.  

Additional comment

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for a psychiatric 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence that he suffers from a psychiatric disorder, 
other than a personality disorder, which is related to his 
service.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

The veteran is also seeking a total rating based on 
individual unemployability (TDIU).

Relevant law and regulation

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16 (2001).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2001).  The 
regulations provide that where the veteran has two or more 
service-connected disabilities, there must be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent for more before a total rating may be assigned.  See 
38 C.F.R. § 4.16(a) (2001). 

Pursuant to 38 C.F.R. § 4.16(b) (2001), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2001).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial
gainful activity. The question must be looked at in a 
practical
manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis 
to deny benefits. The test is
whether a particular job is realistically within the 
physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The provisions of the VCAA have been explained in some detail 
above.  The Board finds that the VCAA is applicable to the 
TDIU issue here presented.  See Holliday, supra.

In the present case, as discussed above the Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
discussions contained the September 1997 statement of the 
case and in the August 2000 supplemental statements of the 
case have provided him with sufficient information regarding 
the applicable regulations regarding the evidence necessary 
to substantiate his TDIU claim.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable all 
relevant facts have been properly developed with respect to 
the TDIU issue on appeal, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and the veteran has pointed to none.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim for a total disability rating.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.

As noted above in connection with the first issues on appeal, 
the veteran and his representative have been afforded ample 
opportunity to submit evidence and argument in support of his 
claim.  

Discussion

The veteran has two service-connected disabilities - 
headaches, rated at 50 percent disabling, and hemorrhoids, 
rated at 10 percent disabling.  The veteran therefore has one 
disability ratable at 40 percent; however, his combined 
disability rating is 60 percent, which is less than the 70 
percent combined rating required for the assignment of a 
total rating.  Thus, the Board finds that the veteran fails 
to meet the schedular criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2001).
 
The RO considered and rejected, referral of the veteran's 
TDIU claim on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  The Board has also considered the award of a TDIU 
based on extraschedular considerations.

It appears to be the veteran's contention, for the purposes 
of this appeal, that he is unemployable because of his 
service-connected disabilities (i.e. headaches and 
hemorrhoids).  However, the Board notes that the veteran has 
contended elsewhere that his unemployability is due in large 
part to his psychiatric problems, which as discussed in 
detail above are not service connected.  

In November 1977, the Social Security Administration 
determined, upon reconsideration, that the veteran was 
disabled for Social Security purposes beginning in March 1977 
solely due to his "passive-aggressive character disorder, 
severe, with obsessive features."  While this determination 
is not binding on VA, it is relevant in that it indicates 
that the veteran's personality disorder was of such severity 
as to be found by at least one federal agency to cause total 
disability.  Moreover, and significantly in the Board's 
opinion, the SSA did not evidently believe that the veteran's 
headaches and hemorrhoids were significant factors with 
respect to his employability.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].

On his VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, received by VA in 
November 1996, the veteran indicated that he was prevented 
from securing or following a substantially gainful occupation 
due to his migraine headaches and his mental disorder.  While 
the veteran's headache disorder clearly has a significant 
impact on his industrial adaptability, as evidenced by the 50 
percent rating recently assigned to this disorder, there is 
no evidence that this disorder, standing alone or in 
combination with the service-connected hemorrhoids, causes 
total unemployability.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Similarly, in his notice of disagreement, received by VA in 
August 1997, the veteran asserted that "if you looked at my 
total health problems, the alcoholism, migraine headaches, 
character behavior disorder, my heart condition, rectal and 
bladder problems, all incurred or I was treated for in the 
U.S. Army I would certainly qualify for 100% 
unemployability."  However, in evaluating the claim for 
TDIU, the Board may to consider only the veteran's service-
connected disabilities.  The Board observes in passing that 
as discussed above, the veteran's character disorder may not 
be service connected.  In addition, service connection may 
not be granted for alcoholism.  See 38 U.S.C.A. §§ 105(a), 
1110 (West 1991).  

In the March 2002 informal hearing presentation, the 
veteran's representative in essence acknowledged that the 
veteran's service-connected disabilities were not sufficient 
to allow for TDIU and instead referred to various non 
service-connected musculoskeletal disabilities.  As discussed 
immediately above, non service connected disabilities may not 
be considered in determining TDIU.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is not warranted.
ORDER

New and material evidence having not been submitted, the 
claim for service connection for a psychiatric disorder 
remains denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

